Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application has been carefully examined and is subject to a requirement for restriction for the reasons set forth below.  An attempt was made to contact the applicant's counsel, however did not result in an election being made.

Election/Restriction
This application discloses the following embodiments:
Embodiment 1 – Figs. 1-8
Embodiment 2 – Figs. 9-16

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  

The following differences between the embodiments create patentably distinct designs:
Embodiment 1 is patentably distinct from Embodiment 2 because Embodiment 2 reduces the electrical receptacle, buttons and ports to broken lines in the drawings, which significantly broadens the claim.  These differences are substantial and are neither obvious nor de minimis.  Therefore, Embodiment 1 is patentably distinct from Embodiment 2.

Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct embodiments.
A reply to this requirement must include an election of a single embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single embodiment will be held nonresponsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected embodiments.
Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another.   No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
A shortened statutory period of TWO MONTHS or SIXTY DAYS from the date of this letter, whichever is longer, is set for applicant to elect a single embodiment for prosecution on the merits and to avoid a question of abandonment.
A determination of patentability over the prior art will be made upon election of one of the embodiments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSEMARY K TARCZA whose telephone number is (571)272-6032. The examiner can normally be reached 10:00 am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Bennett-Hattan can be reached on 571-272-6024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSEMARY K TARCZA/Primary Examiner, Art Unit 2918